DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation of Application 16/408,931, filed 05/10/2019 and issued as US PAT 10857144.
Application No. 16/408,931 is a CIP of Application 15/596,585 filed 05/16/2017 and issued as US PAT 10376507.

Status of Claims
Claims 17-33 and 35-36 are pending and under examination. 

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on Nov 11 2020 (total of two); April 20 2021; May 4 2021 (total of two); Jan 24 2022, April 19 2022 and Oct 18 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 17-25, 27 and 32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 11-16, 18, 19, 23-25 and 30 of U.S. Patent No. 11491152 (formerly Application No. 17/700947), issue date Nov 8 2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Pending claim 17 is directed to a method of treating a patient in need thereof with a CYP3A4 substrate drug, wherein the patient is treated with posaconazole, comprising the steps of:
(a) stopping posaconazole treatment;
(b) delaying administering, for at least 9 days after stopping posaconazole treatment, a dose of the CYP3A4 substrate drug that the patient would have received based on the patient's age and condition if the patient had not been treated with posaconazole; and then
(c) administering the dose of the CYP3A4 substrate drug;
wherein the CYP3A4 substrate drug is selected from the group consisting of cariprazine, crizotinib, sunitinib, tolvaptan, acalabrutinib, ticagrelor, dabrafenib, vemurafenib, fluticasone propionate/salmeterol, and cabozantinib.
Claim 1 of the 152 patent is a method of treating lung cancer in a patient in need thereof with an antineoplastic drug which is a CYP3A4 substrate, wherein the patient is treated with a strong CYP3A4 inhibitor, comprising: (a) discontinuing the strong CYP3A4 inhibitor treatment; (b) delaying administering, for at least about 4 days after discontinuing the strong CYP3A4 inhibitor treatment, a dose of the anti-neoplastic drug that the patient would have received based on the patient's age and condition if the patient had not been treated with the strong CYP3A4 inhibitor; and then (c) administering the anti-neoplastic drug; wherein the strong CYP3A4 inhibitor is posaconazole. Claims 2-3 describe a subject to be treated.
Claims 1-5 render the method of pending claim 17 obvious as they are directed to administration of a CYP3A4 substrate drug (crizotinib and dabrafenib) after administration/treatment of posaconazole.
Claims 4-5, and 11-16 disclose day ranges that overlap with the limitation of at least 9 days of pending application’s claims 18-24. Claim 15 and 23- 25 and 30 is/are directed to the treatment NSLC as per claim 25 of the pending application. 
Claims 18 and 19 directed to the method of claim 1, wherein the CYP3A4 substrate drug is crizotinib and dabrafenib, as claims 27 and 32 of the pending application.

Claim(s) 17-25 and 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8-18 and 25 of U.S. Patent No. 11351160. 
Although the claims at issue are not identical, they are not patentably distinct from each other because certain claims of the ’160 patent claim fluticasone/salmeterol as the CYP substrate, as do the rejected claims of the pending application. 

Regarding claim 17, Claim 1 of the ‘160 patent is directed to a method of treating a patient in need thereof with a CYP3A4 substrate drug, wherein the patient is treated with a strong CYP3A4 inhibitor, comprising the steps of: (a) stopping the strong CYP3A4 inhibitor treatment; (b) delaying administering, for at least 3 days after stopping the strong CYP3A4 inhibitor treatment, a dose of the CYP3A4 substrate drug that the patient would have received based on the patient's age and condition if the patient had not been treated with strong CYP3A4 inhibitor; and then (c) administering the dose of the CYP3A4 substrate drug; wherein the CYP3A4 substrate drug is selected from the group consisting of fluticasone propionate/salmeterol, ibrutinib, tacrolimus, apixaban, tofacitinib, lurasidone, and rivaroxaban, and wherein the strong CYP3A4 inhibitor is posaconazole.
Claims 8-17 of the ‘160 patent disclose day ranges that overlap with the limitation of at least 9 days of pending application’s claims 18-24. Claim 18 of the ‘160 patent is directed to the treatment of airflow obstruction and reducing exacerbations in patients with chronic obstructive pulmonary disease as per claim 25 of the pending application. 
Claim 25 of the ‘160 patent is directed to the method of claim 1, wherein the CYP3A4 substrate drug is fluticasone propionate/salmeterol, as is claim 35 of the pending application.

Claim(s) 17-25, 27 and 32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 11-16, 18, 19, 23-25 and 30 of U.S. Patent No. 11052077. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Claim 1 of the 077 patent is directed to a method of treating lung cancer in a patient in need thereof with an antineoplastic drug which is a CYP3A4 substrate, wherein the patient is treated with posaconazole, comprising: (a) stopping posaconazole treatment; (b) delaying administering, for at least 9 days after stopping posaconazole treatment, a dose of the anti-neoplastic drug that the patient would have received based on the patient's age and condition of the patient had not been treated with posaconazole; and then (c) administering the anti-neoplastic drug.
Claims 2-3 of the ‘077 patent describe a subject to be treated.
Claims 1-5 of the ‘077 patent render the method of pending claim 17 obvious as they are directed to administration of a CYP3A4 substrate drug (crizotinib and dabrafenib) after administration/treatment of posaconazole. 
Claims 4-5, and 11-14 and 30 of the ‘077 patent disclose day ranges that overlap with the limitation of at least 9 days of pending application’s claims 18-24. Claim 15 and 23-25 of the ‘077 patent is/are directed to the treatment NSLC as per claim 25 of the pending application. 
Claims 16, 18 and 19 of the ‘077 patent directed to the method of claim 1, wherein the CYP3A4 substrate drug is crizotinib and dabrafenib, as claims 27 and 32 of the pending application.

Claim(s) 17-33 and 35-36  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1-17 and 19-20 of prior U.S. Patent No. 11419860. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Claim(s) 17-33 and 35-36 of the pending application examined are identical in wording and claim limitations to those of claims 1-17 and 19-20 but for a single exception. Claim 1 of the 860 patent further claim the compound cometinib, of which, examined claim 17 does not.   Therefore, because of the presence of cometinib as a CYP3A4 substrate drug in the claims of the 860 patent, this is nonstatutory double patenting rejection as the claims, while of near identical claim wording/language are not patentably distinct. 
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629